demonstration of good cause and actual prejudice.         See NRS 34.726(1);
                NRS 34.810(3). Moreover, because the State specifically pleaded laches,
                appellant was required to overcome the rebuttable presumption of
                prejudice. NRS 34.800(2).
                            Appellant did not attempt to demonstrate good cause or
                overcome the presumption of prejudice to the State. To the extent that
                appellant sought to have his petition considered as a motion to correct an
                illegal sentence, appellant's claim for relief fell outside the narrow scope of
                claims permitted in a motion to correct an illegal sentence. See Edwards
                v. State, 112 Nev. 704, 708, 918 P.2d 321, 324 (1996). Therefore, we
                conclude that the district court did not err in denying the petition as
                procedurally barred and barred by laches. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                      J.
                                                     Pickering


                                                           2ut02----s2-rr--T J.
                                                     Parraguirre


                                                    Ciaafts                           J.
                                                     Saitta


                cc:   Hon. Jennifer P. Togliatti, District Judge
                      Kevin Devon Sutton
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A